*896OPINION AND ORDER
John F. Rampulla, III, moves this Court to terminate disciplinary proceedings against him by entering an order suspending him from the practice of law for sixty (60) days for violating SCR 8.130(1.3), 3.130(1.4) and 3.130(1.16). The Kentucky Bar Association has no objection to this motion. We grant the motion.
KBA file # 6888 and KBA file # 7027
On or about October 1,1997 and December 9, 1997, Rampulla was engaged to represent clients in immigration matters. Apparently, Rampulla was attempting to establish an immigration practice during this time. For whatever reasons, Rampul-la was struggling with the immigration practice. As a result of his difficulties, Rampulla failed to represent his clients in a diligent manner in violation of SCR 3.130(1.3). Further, he failed to keep the clients reasonably informed about the status of the matters, and failed to explain the matters to the clients to an extent reasonably necessary for the clients to make informed decisions regarding Rampulla’s handling of the cases. These failures violated SCR 3.130(1.4), as alleged in the charges.
KBA file # 7108
In January 1998, a client engaged Ram-pulla to prepare and file a bankruptcy petition. Rampulla was paid a fee of $750 for this service. The client died twelve (12) days later. Rampulla had not yet filed any papers on the client’s behalf. Shortly thereafter, Rampulla met with the administrator of the client’s estate and acknowledged that the estate was entitled to a refund for the unearned portion of the fee. Unfortunately, Rampulla failed to return the fee in a timely manner. The administrator of the estate filed suit in small claims court and obtained a default judgment against Rampulla. In response to the judgment against him, Rampulla finally reimbursed the estate in December 1998. These acts violated SCR 3.130(1.16) as alleged in this charge.
Upon the foregoing facts and charges, and upon Rampulla’s motion to terminate these proceedings, it is ordered that:
1) The Movant, John F. Rampulla, III, is hereby suspended from the practice of law in Kentucky for a period of sixty (60) days. The period of suspension shall commence on the date of entry of this Opinion and Order and continue until such time as Movant is reinstated pursuant to SCR 3.510(2).
2) In accordance with SCR 3.450, Mov-ant is directed to pay all costs associated with this disciplinary proceeding against him, and for which execution may issue from this Court upon finality of this Opinion and Order.
All concur.
Entered: June 9, 2000.
/s/ Joseph E. Lambert
Chief Justice ¡
KELLER, J., not sitting.